 Case 1:19-cv-01945-CFC Document 16 Filed 06/23/20 Page 1 of 1 PageID #: 723

                                                                   John W. Shaw
                                                                   I.M. Pei Building
                                                                   1105 North Market Street, 12th Floor
                                                                   Wilmington, DE 19801
                                                                   (302) 298-0700
                                                                   (302) 298-0701 – Direct
                                                                   jshaw@shawkeller.com



                                  June 23, 2020
BY CM/ECF
The Honorable Colm F. Connolly
United States District Court
844 N. King Street
Wilmington, DE 19801

      RE:   VoiceAge EVS LLC, v. HMD Global Oy, C.A. No. 19-1945-CFC

Dear Judge Connolly:

       Pursuant to Local Rule 7.1.4, HMD Global Oy respectfully requests oral
argument on Defendant’s Motion to Dismiss for Lack of Jurisdiction Over the
Subject Matter and Motion to Dismiss for Failure to State a Claim (D.I. 7). The
parties completed the briefing on June 16, 2020, and the motion papers are located
at Docket Items 8, 9, 12, 13, and 15.
                                          Respectfully submitted,

                                         /s/ John W. Shaw

                                         John W. Shaw (No. 3362)

cc: Clerk of the Court (via CM/ECF)
    All Counsel of Record (via CM/ECF)
